START, C. J.
Action for slander. ,The plaintiff had a verdich for $150, and the defendant appealed from an order denying his< alternative motion for judgment of a new trial pursuant’ to Laws 1895, c. 320. The only question necessary to be decided in- order to dispose of *441this appeal is whether the complaint states a cause of action. The here material allegations of the complaint are these:
“That during all time hereinafter mentioned plaintiff has been, and now is, wife of John Badke. That on, to wit, the 15th day of September, 1897, at town of Byron, county of Waseca, Minnesota, the defendant, in the presence and hearing of one Albert Besser ' and Mrs. Manthey, maliciously spoke in German of and concerning the plaintiff the false and defamatory words following: ‘Mister Badke hatte sehr hart zu arbeiten jeden Tag an der Section, und seine Frau ging zu verschiedenen Malen Nachts aus mit anderen Mannern. Sie ist eine sehmuimige Sou,’ — which said words mean and say, in the English language: ‘Mr. Badke had to work awful hard on the section every day, and his woman went some nights with other men folks. She is a dirty sme;’ thereby meaning, and intending to. mean, that plaintiff was not virtuous, was low and brutish in her character, and kept the company of other men, nights, instead of that of her husband, John Badke. That said 'Albert Besser and Mrs. Manthey at said time and place heard and understood the language used, and the meaning of the same.”
There were no allegations of special damages. There was no proof on the trial of his speaking the words we have italicized, at the time and in the presence of the parties stated in the complaint. Hence they must be eliminated therefrom for the purposes of this appeal.
To render words, spoken of or concerning a person, actionable per se, they must in themselves, in the absence, as in this case, of averments of extrinsic facts, impute or imply a criminal charge. It is not essential, however, that they necessarily bear a criminal import; for the test is whether, in the ordinary acceptation of the language, a person could reasonably doubt its alleged signification. Stroebel v. Whitney, 31 Minn. 384, 18 N. W. 98; Schmidt v. Witherick, 29 Minn. 156, 12 N. W. 448. If words-have the slanderous meaning alleged, not by their own intrinsic force, but by reason of some extraneous fact, such’ fact must be alleged in a traversable form. The innuendo is not sufficient for that purpose, for it cannot enlarge the meaning of the words beyond their natural import. Richmond v. Post, 69 Minn. 457, 72. N. W. 704.
Beading the allegations of the complaint' in the light of these elementary rules, it is clear that the complaint does not state a cause of action. The alleged words do- not in themselves impute *442to the plaintiff the commission of a crime. In the ordinary acceptation of the language, a person could reasonably doubt its alleged signification; for a married woman may go out nights with other men without justly subjecting herself to the charge of unchastity or adultery. It follows that the order appealed from must be reversed. It is not a case where judgment absolute should be entered for the defendant, for the plaintiff may be able to satisfy the trial court that she ought to be permitted to amend her complaint.
Order reversed, and a new trial granted.